DALLAS, Circuit Judge.
The only question involved in this case was decided by the circuit court of appeals for the Second circuit in U. S. v. Altman, 46 C. C. A. 116, 107 Fed. 15; and the able argument by which the correctness of that decision has been challenged has failed to convince us that it should not be followed. Upon full and independent consideration of the subject, we concur in the conclusion which was there reached, and in the opinion by which that conclusion was supported.
The decree of the circuit court for the Eastern district of Pennsylvania, affirming the decision of the board of general appraisers, is affirmed.